DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the following groups and species in the reply filed on 14 April 2022 is acknowledged.  The traversal is on the grounds that the presence of multiple species does not present an undue search and examination burden (remarks of 14 April 2022, page 16, paragraph 3).  This is not found persuasive because the multiple species of the election are patentably distinct (See MPEP 803.02).
	Applicant was required to elect from the following independent and distinct inventions: Group I: claims 1-20 and 24, which are drawn to structures of antibody-drug conjugates; and Group II: claims 21-23, which are drawn to methods of using the conjugates including a method of depleting a population of cells and conditioning a human subject for cell transplant with the ADCs of the invention.
	Applicant elected Group I. 
In species elections 1, applicant was required to elect one of the two main structures (I or II) disclosed in claims 1, 9, and 17. Applicant elected structure II as recited in claim 17. 
In species election 4, applicant was required to elect one of the anti-CD117 antibody, or antigen binding fragment groups a, b, c, d, e, or f. Applicant elected (d) of claim 1 and claim 17 including an anti-CD117 antibody having heavy chain CDRs 1-3 of SEQ ID NOs: 245, 246, and 247, respectively and light chain CDRs 1-3 of SEQ ID NOs: 248, 249, and 250, respectively. 

The antibody structures elected in species election 4 were determined to be free of the prior art. As the antibody structure is the basis for the independent claims of the invention (claims 1 and 17), all previous required restriction and species elections of record are withdrawn and all aspects of the claims presented 14 April 2022 have been examined.
The amended claim set submitted with the restriction election response of 14 April 2022 is acknowledged. Claims 1, 17, 20-22, and 24 have been amended. Claims 9-16 have been cancelled and new claims 25 and 26 have been added. Claims 1-8 and 17-26 are currently pending and under examination.

Information Disclosure Statement
	References are cited throughout the specification, particularly in the background of the
Invention. The listing of references in the specification is not a proper information disclosure statement.
37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for
consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the
specification but must be submitted in a separate paper." Therefore, unless the references have been
cited by the examiner on form PTO-892, they have not been considered.
	
Specification
The disclosure is objected to because of the following informalities: 
In the Sequence Table on page 155, the heavy and light chain variable regions of Ab85 are identified as SEQ ID NO: 234 and 244, respectively, as shown below:

    PNG
    media_image1.png
    156
    576
    media_image1.png
    Greyscale

In page 70, last paragraph, the heavy and light chain variable regions of Ab85 are identified as SEQ ID NO: 234, and 242, respectively, as shown below:

    PNG
    media_image2.png
    363
    1124
    media_image2.png
    Greyscale

Based on the disclosure the light chain variable region in the last paragraph on page 70 should be corrected to SEQ ID NO: 244. 
It is further noted that on line 31 of the paragraph above the Ab identified in parenthesis is incorrect and currently states “Antibody 85 (i.e., Ab86)”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The preamble of the claim states “An anti-CD1117 antibody-drug conjugate (ADC)” correction to remove the extra “1” from the CD117 is advised. The preamble should read: “An anti-CD117 antibody-drug conjugate (ADC)”. 

Claim 17 is objected to because of the following informalities: The claim currently states “… or an antigen binding fragment thereof selected from the group consisting of…”. The claim, however, was amended to include a single antibody structure so there are no groups to select from. Revision to “…or an antigen binding fragment thereof, comprising…” is advised.
Appropriate correction is required.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. US 10,899,843, published 26 Jan 2021
Claims 1-4, 6-7, and 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13-20, 26-27, 29-31, 33 of U.S. Patent No. US 10,899,843, published 26 Jan 2021 (herein US843). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Regarding instant claims 1-4 and 6-7, US843 teaches an anti-CD117 antibody, or antigen binding fragment, conjugated to an amatoxin via a linker. The ADC of US843 discloses the structure shown below (claims 19 and 20):

    PNG
    media_image3.png
    834
    1064
    media_image3.png
    Greyscale

	US843 further teaches that the antibody or antigen binding fragment comprises heavy and light chain variable regions of SEQ ID NOs: 143 and 144, respectively, which have CDRs matching those of instant application claim 1. Instant application claim 1 discloses heavy chain CDRs 1-3 of SEQ ID NOs: 245, 246, and 247, respectively, and light chain CDRs 1-3 of SEQ ID NOs: 248, 249, and 250, respectively. These CDRs are aligned with SEQ ID NOs 143 and 144 from US267 below.





Heavy Chain CDRs from instant application claims 1 and 17 matched with US843 SEQ ID NO: 143:

    PNG
    media_image4.png
    221
    730
    media_image4.png
    Greyscale


Light Chain CDRs from instant application claims 1 and 17 matched with US843 SEQ ID NO: 144:

    PNG
    media_image5.png
    222
    732
    media_image5.png
    Greyscale

	
Overall, US843 teaches the ADC of the instant invention comprising an amatoxin drug linked to an antibody with the same structures of instant application claims 1-4 and 6-7. 

Regarding instant claim 20, US843 teaches the ADC of claim 1 as discussed above. US843 further teaches that the antibody or antigen binding fragment comprises an Fc region comprising amino acid substitutions of D265C, H435A, L234A, and L235A (claims 26 and 27).

Regarding instant claims 21-24, US843 teaches the ADC of claim 1 as discussed above. US843 further teaches that the ADC is used in a method of depleting a population of cells in a human subject where the ADC binds to an extracellular antigen of the cells and that the method can be used to condition a human subject for cell transplantation (claims 29-31). US843 teaches that the method further comprises administering stem cells to the subject (claims 30 and 31) and that the ADC is included in a pharmaceutical composition additionally including a pharmaceutically acceptable carrier (claim 33). While the claims of US843 do not explicitly teach that the cells are allogenic, this is standard practice in the art (for example, reference WO 2017/219029 A2 (Magenta Therapeutics, Inc) published 21 Dec 2017, page 40, lines 21-22). 

Regarding instant claim 25, US843 teaches the ADC of claim 1 as discussed above. US843 further teaches that the anti-CD117 antibody comprises a heavy and light chain variable region of SEQ ID NOs: 143 and 144, respectively (claims 1, 16 and 18), which are identical to those disclosed in instant application claim 25 as shown in the ABSS alignments below.

Alignment of US843 SEQ ID NO: 143 and Instant Application SEQ ID NO: 243

    PNG
    media_image6.png
    289
    748
    media_image6.png
    Greyscale





Alignment of US843 SEQ ID NO: 144 and Instant Application SEQ ID NO: 244

    PNG
    media_image7.png
    226
    742
    media_image7.png
    Greyscale


Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13-20, 26-27, 29-31, 33 of U.S. Patent No. US 10,899,843, published 26 Jan 2021 (herein US843) in view of US 9,636,421 B1 (Synaffix B.V.), published 2 May 2017 (herein, US421). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
US843 teaches the ADC of claim 1 as discussed above. US843 does not, however, teach the structures of a solubility enhancing group as disclosed in instant application claim 5. The addition of these groups, however, would have been obvious in view of US421. US421 teaches linker-conjugate compounds (abstract) that can improve solubility of linker-conjugates which in turn significantly improves conjugation (document page 31, column 18, lines 11-14). The structure disclosed by US421 is shown below (document page 24, column 4, lines 40-67 through page 25, column 5, lines 1-6).

    PNG
    media_image8.png
    667
    1279
    media_image8.png
    Greyscale

	
The structure taught by US421 matches those disclosed in claim 5 of the instant invention. 
It would have been obvious to one of ordinary skill in the art to have included the solubility enhancing group taught by US421 in the ADC structure taught by US843. A skilled artesian would have been motivated to make this inclusion in order to improve the solubility of the linker-conjugates which in turn would significantly improves conjugation (US421, document page 31, column 18, lines 11-14).

Claims 8, 17-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13-21, 24, 26-27, 29-31, 33  of U.S. Patent No. US 10,899,843, published 26 Jan 2021 (herein US843) in view of WO 2017/210288 A1 (Sorrento Therapeutics, Inc) 07 Dec 2017 (herein Sorrento). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Regarding claims 8 and 17-19, US843 teaches the ADC of claim 1 as discussed above. US843 further teaches the following linkers for L which are included in the structure Ab-Z-L (claims 19 and 20):

    PNG
    media_image9.png
    195
    381
    media_image9.png
    Greyscale

	The species of linker taught by US843 (claims 21, and 24), has the structure:
[AltContent: roundedrect]
    PNG
    media_image10.png
    148
    389
    media_image10.png
    Greyscale

	US843 teaches that the linker can alternatively be C1-C6 alkylene and teaches an attachment structure for the antibody that matches the instant application (shown in the box above). However, US843 teaches a different attachment point on the amatoxin drug for the linker and antibody in the species disclosed. 	
Sorrento teaches amanitin (amatoxin) drugs conjugated to a targeting antibody to form antibody drug conjugates (abstract). Sorrento teaches structures that are very similar to the conjugated drug in the instant application including the following (page 31): 

    PNG
    media_image11.png
    335
    683
    media_image11.png
    Greyscale

	Sorrento also teaches linkers that are identical to those shown in the instant application (pages 30-31): 

    PNG
    media_image12.png
    388
    883
    media_image12.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have used the attachment point and linker taught by Sorrento in the ADC taught by US843. One of ordinary skill in the art would have been motivated to make this modification as it has been demonstrated to be effective in conjugating antibodies to amatoxin drugs for targeted drug delivery. The addition of this attachment point and linker also anticipates claims 17-19 where the linker is included in the structure of the ADC taught in claim 1. As discussed above, US843 teaches the amatoxin structure as well as the antibody structure of the instant invention claim 1 the discussion of which extends to claims 17-19.
Regarding instant claim 20, US843 and Sorrento teach the ADC of claim 17 as discussed above. US843 further teaches that the antibody or antigen binding fragment comprises an Fc region comprising amino acid substitutions of D265C, H435A, L234A, and L235A (claims 26 and 27).

Regarding instant claims 21-24, US843 and Sorrento teach the ADC of claim 17 as discussed above. US843 further teaches that the ADC is used in a method of depleting a population of cells in a human subject where the ADC binds to an extracellular antigen of the cells and that the method can be used to condition a human subject for cell transplantation (claims 29-31). US843 teaches that the method further comprises administering stem cells to the subject (claims 30 and 31) and that the ADC is included in a pharmaceutical composition additionally including a pharmaceutically acceptable carrier (claim 33). While the claims of US843 do not explicitly teach that the cells are allogenic, this is standard practice in the art (for example, reference WO 2017/219029 A2 (Magenta Therapeutics, Inc) published 21 Dec 2017, page 40, lines 21-22). 

Regarding instant claim 26, US843 and Sorrento teach the ADC of claim 17 as discussed above. US843 further teaches that the anti-CD117 antibody comprises a heavy and light chain variable region of SEQ ID NOs: 143 and 144, respectively (claims 1, 16 and 18), which are identical to those disclosed in instant application claim 26 as shown in the ABSS alignments provided above regarding claim 25.


Application number 17/111,816 (US 2021/0283267 A1 published 16 Sep 2021) 
Claims 1-4, 6-7, and 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, 13, 22-23, 25-27, 30-31, 34, 60, 62-64, 67-68, and 73-75 of the claim set filed 17 May 2021 of copending Application No. 17/111,816 (US 2021/0283267 A1 published 16 Sep 2021) (herein US267) in view of WO 2017/219029 A2 (Magenta Therapeutics, Inc) published 21 Dec 2017 (herein WO029). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Regarding instant claims 1-4 and 6-7, US267 teaches an anti-CD117 antibody-drug conjugate (ADC) comprising an antibody, or antigen binding fragment conjugated to an amatoxin via a linker. The ADC of US267 has the structure shown below (claims 30, 64 and 75):

    PNG
    media_image13.png
    653
    1249
    media_image13.png
    Greyscale


	The claims of US267 further teach that the antibody or antigen binding fragment comprises heavy and light chain variable regions of SEQ ID NOs: 106 and 107, respectively (claims 11, 23, 34, and 68), which have CDRs matching those of the instant application claim 1. Instant application claim 1 discloses heavy chain CDRs 1-3 of SEQ ID NOs: 245, 246, and 247, respectively, and light chain CDRs 1-3 of SEQ ID NOs: 248, 249, and 250, respectively. These CDRs are aligned with SEQ ID NOs 106 and 107 from US267 below.


Heavy Chain CDRs from instant application claim 1 matched with US267 SEQ ID NO: 106:

    PNG
    media_image14.png
    216
    745
    media_image14.png
    Greyscale


Light Chain CDRs from instant application claim 1 matched with US267 SEQ ID NO: 107:

    PNG
    media_image15.png
    216
    737
    media_image15.png
    Greyscale


	Overall, US267 teaches the amatoxin conjugate as well as the antibody structure of instant application claim 1. US267, however, does not teach that L is a non-cleavable linker.
WO029 discloses compositions and methods for the depletion of CD117+ cells for the treatment of various diseases (abstract). The compositions taught by WO029 are drawn to CD117 antibodies conjugated to a cytotoxin (page 2, lines 25-29) including an amatoxin or a derivative thereof with the following structure (page 11):

    PNG
    media_image16.png
    416
    546
    media_image16.png
    Greyscale

Where X is S, SO, or SO2; R1 is H or a linker covalently bound to the antibody or antigen binding fragment thereof; and R2 is H or a linker covalently bound to the antibody or antigen binding fragment thereof; wherein when the R1 is H, R2 is the linker and when R2 is H, R1 is the linker (WO029 , page 11, lines 19-22).

	WO029 further teaches that the linker is a non-cleavable linker (page 66, line 30) and that potential linkers are as follows (page 88, 11.) which reads on instant claims 4, 6, and 7:

    PNG
    media_image17.png
    190
    699
    media_image17.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to use a non-cleavable linker as taught by WO029 in the ADC taught by US267. One of ordinary skill would have been motivated to make this combination in order to use a known and proven amatoxin conjugate structure with an antibody structure that has been demonstrated to be effective in targeting CD117. 
Regarding instant claim 20, US267 and WO029 teach the ADC of claim 1 as discussed above. US267 claim 69 further teaches that the antibody comprises an FC region comprising amino acid substitutions L234A, L235A, D265C, and H435A. 

Regarding instant claims 21-24, US267 and WO029 teach the ADC of claim 1 as discussed above. US267 claims 1, 7, 19, 22, 25, 51, 52, 60, and 74 further teach a method of depleting a population of cells by administering the ADC to a patient as a means of conditioning the subject for cell transplantation. US267 teaches that the ADC binds to an extracellular antigen expressed by the cells (for example claim 25 states “induces a decrease in the population of the target cells in a human patient for transplant conditioning”), and that the cells are endogenous stem cells or immune cells (for example, claim 7 states “the target cell is selected from the group consisting of a stem cell, an immune cell or a disease-causing cell”). US267 further teaches that following administration of the ADC, the subject is administered stem cells (US 267 claims 51 and 52). The claims of US267 does not explicitly teach that the cells are allogeneic but this is a common practice in the art as shown in WO029, page 40, lines 21-22. WO029 also teaches that the anti-CD117 antibody-drug conjugate can be administered to the patient in a pharmaceutical composition comprising additional pharmaceutically accepted excipients (page 78, lines 33-35). 

Regarding instant claims 25, US267 and WO029 teach the ADC of claim 1 as discussed above. 
US267 further discloses CD117 antibody structures in claims 11, 23, and 34 that match those from the instant application. ABSS alignment of US267 heavy and light chain variable regions SEQ ID NO: 106 and 107, respectively, with instant application heavy and light chain variable regions of SEQ ID NOs: 243 and 244, respectively, are shown below.

Alignment of US267 SEQ ID NO: 106 and Instant Application SEQ ID NO: 243

    PNG
    media_image18.png
    350
    735
    media_image18.png
    Greyscale

Alignment of US267 SEQ ID NO: 107 and Instant Application SEQ ID NO: 244

    PNG
    media_image19.png
    276
    738
    media_image19.png
    Greyscale


Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, 13, 22-23, 25-27, 30-31, 34, 60, 62-64, 67-68, and 73-75 of the claim set filed 17 May 2021 of copending Application No. 17/111,816 (US 2021/0283267 A1 published 16 Sep 2021) (herein US267) in view of WO 2017/219029 A2 (Magenta Therapeutics, Inc) published 21 Dec 2017 (herein WO029) in further view US 9,636,421 B1 (Synaffix B.V.), published 2 May 2017 (herein, US421). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
US267 and WO029 teach the ADC of claim 1 as discussed above. US267 and WO029 do not, however, teach the structures of a solubility enhancing group as disclosed in instant application claim 5. The addition of these groups, however, would have been obvious in view of US421. US421 teaches linker-conjugate compounds (abstract) that can improve solubility of linker-conjugates which in turn significantly improves conjugation (document page 31, column 18, lines 11-14). The structure disclosed by US421 is shown below (document page 24, column 4, lines 40-67 through page 25, column 5, lines 1-6).

    PNG
    media_image8.png
    667
    1279
    media_image8.png
    Greyscale

	
The structure taught by US421 matches those disclosed in claim 5 of the instant invention. 
It would have been obvious to one of ordinary skill in the art to have included the solubility enhancing group taught by US421 in the ADC structure taught by US267 and WO029. A skilled artesian would have been motivated to make this inclusion in order to improve the solubility of the linker-conjugates which in turn would significantly improves conjugation (US421, document page 31, column 18, lines 11-14).

Claims 8, 17-24, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11, 13, 22-23, 25-27, 30-31, 34, 60, 62-64, 67-68, and 73-75 of the claim set filed 17 May 2021 of copending Application No. 17/111,816 (US 2021/0283267 A1 published 16 Sep 2021) (herein US267) in view of WO 2017/219029 A2 (Magenta Therapeutics, Inc) published 21 Dec 2017 (herein WO029) and in further view of WO 2017/210288 A1 (Sorrento Therapeutics, Inc) 07 Dec 2017 (herein Sorrento). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Regarding instant claims 8, and 17-19, US267 and WO029 teach the ADC of claim 1 as discussed above. US267 teaches the same structure for the conjugate as the instant application which includes a “Ab-Z-L” however, the claims of US267 and WO029 do not teach that the linker is represented by the following structure as disclosed in instant application claim 8 and 17-19:

    PNG
    media_image20.png
    127
    185
    media_image20.png
    Greyscale

	Sorrento teaches amanitin (amatoxin) drugs conjugated to a targeting antibody to form antibody drug conjugates (abstract). Sorrento teaches structures that are very similar to the conjugated drug in the instant application including the following (page 31): 

    PNG
    media_image11.png
    335
    683
    media_image11.png
    Greyscale

	Sorrento also teaches linkers that are identical to those shown in the instant application (pages 30-31): 

    PNG
    media_image12.png
    388
    883
    media_image12.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art to have used the linker taught by Sorrento in the ADC taught by US267 and WO029. One of ordinary skill in the art would have been motivated to select this linker as it has been demonstrated to be an effective linker in conjugating antibodies to amatoxin drugs for targeted drug delivery. The addition of this linker also anticipates claims 17-19 where the linker is included in the structure of the ADC taught in claim 1. As discussed above, US267 and WO029 teach the amatoxin structure as well as the antibody structure of the instant invention claim 1 the discussion of which extends to claims 17-19.
	 
Regarding instant claim 20, US267, WO029, and Sorrento teach the ADC of claim 17 as discussed above. US267 claim 69 teaches that the antibody comprises an FC region comprising amino acid substitutions L234A, L235A, D265C, and H435A. 

Regarding instant claims 21-24, US267, WO029, and Sorrento teach the ADC of claim 17 as discussed above. US267 claims 1, 7, 19, 22, 25, 51, 52, 60, and 74 further teach a method of depleting a population of cells by administering the ADC to a patient as a means of conditioning the subject for cell transplantation. US267 teaches that the ADC binds to an extracellular antigen expressed by the cells (for example claim 25 states “induces a decrease in the population of the target cells in a human patient for transplant conditioning”), and that the cells are endogenous stem cells or immune cells (for example, claim 7 states “the target cell is selected from the group consisting of a stem cell, an immune cell or a disease-causing cell”). US267 further teaches that following administration of the ADC, the subject is administered stem cells (US267 claims 51 and 52). The claims of US267 does not explicitly teach that the cells are allogeneic but this is a common practice in the art as shown in WO029, page 40, lines 21-22. WO029 also teaches that the anti-CD117 antibody-drug conjugate can be administered to the patient in a pharmaceutical composition comprising additional pharmaceutically accepted excipients (page 78, lines 33-35. 

Regarding instant claims 26, US267, WO029, and Sorrento teach the ADC of claim 17 as discussed above. US267 further discloses CD117 antibody structures in claims 11, 23, and 34 that match those from the instant application. ABSS alignment of US267 heavy and light chain variable regions SEQ ID NO: 106 and 107, respectively, with instant application heavy and light chain variable regions of SEQ ID NOs: 243 and 244, respectively, are shown above regarding claim 25.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application number 17/244,864 (US 2021/0379195 A1 published 9 Dec 2021) 
Claims 1-3, 20-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-10, 12, 39, 46-50, 53, and 55 of the claim set filed 17 Aug 2021 of copending Application No. 17/244,864 (US 2021/0379195 A1 published 9 Dec 2021) (herein US195). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Regarding claims 1-3, US195 claims 1, 39, 16-50, and 53 teach anti-CD117 antibody-drug conjugates which comprise an anti-CD117 antibody with a heavy/light chain CDR set or a heavy/light chain variable region described in Table 3 of the application (claim 39). Table 3 includes the following antibody (Ab 85), which matches the antibody disclosed by the instant application claim 1 (see instant disclosure page 155-156 for structures of Ab85 antibody which are claimed in claim 1):


    PNG
    media_image21.png
    316
    616
    media_image21.png
    Greyscale


US195 further teaches that the antibody is conjugated to a cytotoxin via a linker where the cytotoxin is an amatoxin (claims 46-50) and more specifically, selected from the group α-amanitin, β-amanitin, γ-amanitin, or ε-amanitin, amanin, amaninamide, amanullin, amanullinic acid, and proamanullin. US195 teaches that the antibody is conjugated to the toxin by way of a cysteine residue (claim 53). The instant application teaches the following structures for α-amanitin, β-amanitin, γ-amanitin, or ε-amanitin, amanin, amaninamide, amanullin, amanullinic acid, and proamanullin (page 33, Table 1):

    PNG
    media_image22.png
    642
    535
    media_image22.png
    Greyscale

Based on the discussion above, US195 teaches the antibody of the instant invention conjugated via a linker with the same drug structure and that the antibody is conjugated by way of a cysteine residue in the Fc domain of the antibody which reads on element Z of instant application claim 1 (a chemical moiety formed by a coupling reaction between a reactive substituent present on L and a reactive substituent present within the antibody). It is noted that in the Amatoxin structures defined by the instant specification for α-amanitin, β-amanitin, γ-amanitin, or ε-amanitin, amanin, amaninamide, amanullin, amanullinic acid, and proamanullin shown above, Q is equal to S=O and not S. In the reference included in the instant application, Zanotti, G., et al (1987) Synthesis of analogues of amaninamide, an amatoxin from the white Arnanita virosa mushroom Int. J. Peptide Protein Res. 30; 450-459, the structure is taught to be interchangeable with S (reference Figure 1 and Table 1 on pages 450-451).

Regarding claim 20, US195 teaches the ADC structure of claim 1 as discussed above. US195 further teaches a cysteine residue substitution of D265C (claim 55).

Regarding claims 21-23, US195 teaches the ADC structure of claim 1 as discussed above. US195 further teaches that the ADC is used in a method of depleting a population of cells by administering the ADC where the ADC binds to an extracellular antigen expressed by the cells and that the method is used to condition a human subject for cell transplantation (claims 1-3, 5-6, and 9-10). US195 also teaches that the method further comprises administering to the subject human allogenic stem cells (claims 2 and 6). 

Regarding claim 25, US195 teaches the ADC structure of claim 1 as discussed above. US195 claim 39 teaches that the ADC comprises an anti-CD117 antibody comprising a heavy/light chain CDR set or a heavy/light chain variable region as described in Table 3. As discussed above, Table 3 includes structures for the antibody Ab85 which is the same antibody disclosed in instant application claim 25.

Claims 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-10, 12, 39, 46-50, 53, and 55 of the claim set filed 17 Aug 2021 of copending Application No. 17/244,864 (US 2021/0379195 A1 published 9 Dec 2021) (herein US195) in view of  US 9,636,421 B1 (Synaffix B.V.), published 2 May 2017 (herein, US421). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
US195 teaches the ADC of claims 1 as discussed above. US195 does not, however, teach the structures of a solubility enhancing group as disclosed in instant application claim 5. The addition of these groups, however, would have been obvious in view of US421. US421 teaches linker-conjugate compounds (abstract) that can improve solubility of linker-conjugates which in turn significantly improves conjugation (document page 31, column 18, lines 11-14). The structure disclosed by US421 is shown below (document page 24, column 4, lines 40-67 through page 25, column 5, lines 1-6).

    PNG
    media_image8.png
    667
    1279
    media_image8.png
    Greyscale

	
The structure taught by US421 matches those disclosed in claim 5 of the instant invention. 
It would have been obvious to one of ordinary skill in the art to have included the solubility enhancing group taught by US421 in the ADC structure taught by US195. A skilled artesian would have been motivated to make this inclusion in order to improve the solubility of the linker-conjugates which in turn would significantly improves conjugation (US421, document page 31, column 18, lines 11-14).

Claims 4, 6-8, 17-23, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-10, 12, 39, 46-50, 53, and 55 of the claim set filed 17 Aug 2021 of copending Application No. 17/244,864 (US 2021/0379195 A1 published 9 Dec 2021) (herein US195) in view of WO 2017/210288 A1 (Sorrento Therapeutics, Inc) 07 Dec 2017 (herein Sorrento). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Regarding claims 4, 6-8, and 17-19, US195 teaches the ADC structure of claim 1 as discussed above. While US195 teaches that the antibody is conjugated to the drug via a linker (claim 46) the claims of US195 do not further elaborate on the structure of the linker. 
Sorrento teaches amanitin drugs conjugated to a targeting antibody to form antibody drug conjugates (abstract). Sorrento teaches structures that are very similar to the conjugated drug in the instant application including the following (page 31): 

    PNG
    media_image11.png
    335
    683
    media_image11.png
    Greyscale

	Sorrento also teaches linkers that are identical to those shown in the instant application (pages 30-31): 

    PNG
    media_image12.png
    388
    883
    media_image12.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art to apply the linker taught by Sorrento in the ADC taught by US195. One of ordinary skill in the art would have been motivated to make this combination in order to use a linker and conjugation point that has been demonstrated in the prior art for the conjugates and methods taught by US195. The addition of this linker also anticipates claims 17-19 where the linker is included in the structure of the ADC taught in claim 1. As discussed above, US267 teaches the amatoxin structure as well as the antibody structure of the instant invention claim 1 the discussion of which extends to claims 17-19.

Regarding claim 20, US195 and Sorrento teach the ADC structure of claim 17 as discussed above. US195 further teaches a cysteine residue substitution of D265C (claim 55).

Regarding claims 21-23, US195 and Sorrento teach the ADC structure of claim 17 as discussed above. US195 further teaches that the ADC is used in a method of depleting a population of cells by administering the ADC where the ADC binds to an extracellular antigen expressed by the cells and that the method is used to condition a human subject for cell transplantation (claims 1-3, 5-6, and 9-10). US195 also teaches that the method further comprises administering to the subject human allogenic stem cells (claims 2 and 6). 

Regarding claim 26, US195 and Sorrento teach the ADC structure of claim 17 as discussed above. US195 claim 39 teaches that the ADC comprises an anti-CD117 antibody comprising a heavy/light chain CDR set or a heavy/light chain variable region as described in Table 3. As discussed above, Table 3 includes structures for the antibody Ab85 which is the same antibody disclosed in instant application claim 26.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 9-10, 12, 39, 46-50, 53, and 55 of the claim set filed 17 Aug 2021 of copending Application No. 17/244,864 (US 2021/0379195 A1 published 9 Dec 2021) (herein US195) in view of WO 2017/210288 A1 (Sorrento Therapeutics, Inc) 07 Dec 2017 (herein Sorrento) in further view of WO 2017/219029 A2 (Magenta Therapeutics, Inc.) 21 Dec 2017 (herein WO029). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
 US195 and Sorrento teach the ADC structure of claim 17 as discussed above. WO029 discloses ADCs with the same drug and antibody types as US195 (page 2, lines 25-29; page 11). WO029 further teaches that it is common in the art to include these types of conjugates in pharmaceutical compositions with pharmaceutically acceptable carriers (page 78, lines 33-35).
It would have been obvious to one of ordinary skill in the art to include the ADC structures taught by US195 in pharmaceutical compositions as taught by WO029. One of ordinary skill in the art would have been motivated to create pharmaceutical compositions from the ADC structures in order to safely and effectively administer the ADC to a human patient.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-8 and 17-26 would be allowable if rewritten or amended to overcome the specification and claim objections as well as the double patenting rejections set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:
The instant claims are drawn to anti-CD117 antibody-drug conjugates comprising the CD117 antibody structures disclosed in claims 1, 17, 25, and 26 and the amatoxin drug structures disclosed in claims 1-3 and 17-19. While CD117 antibodies and amatoxin drugs are known in the prior art, the antibody sequences of the instant invention are free of the prior art and were therefore determined to be novel. There would have been no motivation for one of ordinary skill in the art to develop these structures and therefore they are also non-obvious. The following is considered to be the closest prior art:
US 2018/0193477 A1 (Zymeworks Inc.) 12 Jul 2018
Zymeworks discloses antibody-drug conjugates wherein an antibody or antigen binding construct is conjugated to a drug via a cleavable or non-cleavable linker (page 23, [0198, 0200]). Zymeworks teaches that the drug can be an amatoxin such as α-amanitin, β-amanitin, γ-amanitin, or ε-amanitin or a derivative thereof and that there are a number of potential sites for conjugation (page 27, [0229]). Zymeworks also provides a list of target antigens including CD117 which is taught to be associated with inflammatory diseases, cancer, and acute myeloid leukemia (page 13, row 2 under “solid tumor”). Zymeworks further teaches various non-cleavable linkers that can be used in the conjugate (page 30, [0270] and page 31 [0271]).  

WO 2017/219029 A2 (Magenta Therapeutics, Inc.) 21 Dec 2017
WO029 discloses compositions and methods for the depletion of CD117+ cells for the treatment of various diseases (abstract). The compositions taught by WO029 are drawn to CD117 antibodies conjugated to a cytotoxin (page 2, lines 25-29) including an amatoxin or a derivative thereof with the following structure (page 11):

    PNG
    media_image16.png
    416
    546
    media_image16.png
    Greyscale

Where X is S, SO, or SO2; R1 is H or a linker covalently bound to the antibody or antigen binding fragment thereof; and R2 is H or a linker covalently bound to the antibody or antigen binding fragment thereof; wherein when the R1 is H, R2 is the linker and when R2 is H, R1 is the linker (page 11, lines 19-22).

The structure taught by WO029 matches the structure of the conjugate in instant application claims 1-3. WO029 further teaches the inclusion of Rc which is defined as L-Z where L is a linker and Z is a chemical moiety formed from a coupling reaction between a reactive substituent present on L and a reactive substituent present within an antibody. 
WO029 also teaches that the conjugates can be used in methods of depleting populations of CD117 cells in a human patient in need of hematopoietic stem cell transplants in which the conjugates are administered to a patient in an effective amount prior to cell transplant (page 3, lines 1-6) which deplete the endogenous stem cells (page 15, lines 20-21). WO029 also teaches that the cells are allogeneic cells (page 40, lines 21-22). WO029 teaches that the conjugates can be included in a pharmaceutical composition with a pharmaceutically acceptable carrier (page 78, lines 33-35). 
While WO029 teaches many aspects of the claimed invention, including the conjugate structure as well as the uses of the conjugate, the antibody structures disclosed in claims 1, 17, 25, and 26 are not taught by WO029, which teaches antibody structures matching those of the antibody CK6 disclosed in the instant application specification (WO029 page 101, 81 and Instant specification, page 127, sequence table rows 1-6). WO029 does not disclose the antibody structures of the instant application. 

WO 2017/210288 A1 (Sorrento Therapeutics, Inc) 07 Dec 2017
Sorrento teaches amanitin drugs conjugated to a targeting antibody to form antibody drug conjugates (abstract). Sorrento teaches structures that are very similar to the conjugated drug in the instant application including the following (page 31): 

    PNG
    media_image11.png
    335
    683
    media_image11.png
    Greyscale

	Sorrento also teaches linkers that are identical to those shown in the instant application (pages 30-31): 

    PNG
    media_image12.png
    388
    883
    media_image12.png
    Greyscale


	While Sorrento teaches structures that match the instant application, Sorrento does not teach that the antibody-drug conjugate comprises an anti-CD117 antibody or that the antibody has the structures disclosed in instant application claims 1, 17, 25, and 26. 

	While ADC structures comprising the drugs and linkers of the instant application are known in the prior art, the antibody structure disclosed in independent claims 1 and 17 (as well as dependent claims 25 and 26) are novel to the prior art. Therefore, the ADCs of the instant invention are considered to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                  
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647